943 So. 2d 1177 (2006)
Deirdre D. SCOTT
v.
AUTOZONE # 0208.
No. 2005 CA 1948.
Court of Appeal of Louisiana, First Circuit.
September 20, 2006.
Rehearing Denied November 8, 2006.
Paul R. Matzen, Baton Rouge, Counsel for Appellee Deirdre Scott.
Robert B. Purser, Opelousas, Counsel for Appellant Autozone.
Before: PETTIGREW, DOWNING and HUGHES, JJ.
DOWNING, J.
The employer appeals an Office of Workers' Compensation (OWC) judgment that ruled in favor of the employee/claimant. The OWC found that the claimant was injured by an accident in the course and scope of her employment and that her current disability was a result of the related employment accident. The OWC awarded the claimant Temporary Total Disability benefits, Supplemental Earnings Benefits, and all medical expenses and vocational rehabilitation. It also awarded penalties for the employer's failure to pay indemnity and medical benefits timely and for its failure to order vocational rehabilitation. The claimant was also awarded attorney fees, discovery expenses, expert witness fees, legal interest and courts costs.
The OWC found that the claimant was a credible witness and had been a reliable employee up until the time she was dismissed. After a thorough review of the record we agree with the OWC.
As the issue involves no more than an application of well-settled rules to a recurring fact situation and since the OWC adequately explained its reason for decision in its oral reasons, we affirm in accordance with Uniform Rules  Courts of Appeal, Rule 2-16.2 A(4) and (5). The cost of this appeal is assessed to the employer/appellant.
AFFIRMED